DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
context data obtained by at least one other device in claim 1 and claim 11
the contextual data is processed by at least one of the at least one other device… in claim 4 and claim 14
a plurality of connected devices configured to transmit context data in claim 20
gather context data using the plurality of connected devices in claim 20
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification suggests the at least one other device as corresponding to Internet of Things (IoT) devices.  IoT devices are disclosed in paragraphs [0015] and [0028] of the specification.
A review of the specification suggests the plurality of connected devices as corresponding to Internet of Things (IoT) devices.  IoT devices are disclosed in paragraphs [0015] and [0028] of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Note that “information handling device” and “server” do not invoke 112(f) because they are not considered by one skilled in the art as generic place holders and because they are considered by one skilled in the art as having sufficient structures for performing corresponding functions.

Claim Objections
Claims 4-5, 7, 9, 11-19 are objected to because of the following informalities:  
“the contextual data” in line 1 of claim 4 needs to be replaced with “the context data” for clarity, consistency and to avoid improper antecedent basis. 
“the contextual data” in line 1 of claim 5 needs to be replaced with “the context data” for clarity, consistency and to avoid improper antecedent basis. 
“the contextual data” in line 1 of claim 7 needs to be replaced with “the context data” for clarity, consistency and to avoid improper antecedent basis. 
“the contextual data” in line 1 of claim 9 needs to be replaced with “the context data” for clarity, consistency and to avoid improper antecedent basis. 
“a memory device that stores instructions executable by the processor to” in line 3 of claim 11 needs to be replaced with “a memory device that stores instructions that are executed by the processor to” because the claimed functions of the information handling device cannot be performed without executing the instructions.  For consistency, all instances of “the instructions executable by the processor” of claims 12, 16, 18, 19 need to be replaced with “the instructions that are executed by the processor” because the claimed functions of the information handling device cannot be performed without executing of the instructions. 
“receiving” in line 8 of claim 11 needs to be replaced with “receive” for clarity and consistency
“the contextual data” in line 1 of claim 14 needs to be replaced with “the context data” for clarity, consistency and to avoid improper antecedent basis. 
“the contextual data” in line 1 of claim 15 needs to be replaced with “the context data” for clarity, consistency and to avoid improper antecedent basis. 
“the contextual data” in line 1 of claim 17 needs to be replaced with “the context data” for clarity, consistency and to avoid improper antecedent basis. 
“the contextual data” in line 1 of claim 19 needs to be replaced with “the context data” for clarity, consistency and to avoid improper antecedent basis. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 12, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the receiving” in line 1.  It is not clear whether the recitation refers to “receiving” in line 2 of claim 1 or to “receiving” in line 6 of claim 1.  Clarification and/or explanation are/is required.
Claim 12 recites “to receive” in line 2.  It is not clear whether the recitation refers to “receive” in line 4 of claim 11 or to “receiving” in line 8 of claim 11.  Clarification and/or explanation are/is required.
Claim 20 recites “the received context data”.  There is insufficient antecedent basis for the recitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothenbuhler et al. (WO 2019/022734 A1).
As per claim 1, Rothenbuhler teaches a method (FIG.2; FIG. 3), comprising:
receiving, at an information handling device in a low power mode, a wake indication (the user distance detection device to send a wake up command to the processor (claim 6) suggests receiving a wake indication; printer may wake from a standby mode ([0009], line 5) suggests an information handling device in a low power mode; claimed information handling device is printer; standby mode is a low power mode);
waking, responsive to the receiving, the information handling device from the low power mode (printer may wake from a standby mode ([0009], line 5));
receiving, at the awoken information handling device, context data obtained by at least one other device (context data are distance information obtained by user detection device 120 and user mobile device 104, FIG. 1B; processor 102 track distances between a user and the printer over time (202, Fig. 2) suggests awoken information handling device receiving context data obtained by device 120 and device 104); and
performing an action based on the received context data (206, 208, 210 – FIG. 2 are actions being performed based on the received context data).
As per claim 2, Rothenbuhler teaches receiving at least one of an indication of the action corresponding to the context data (distances between a user and the printer over time are context data; 206, 208, 210 – FIG. 2 are actions being performed based on the received context data – hence an indication of the action corresponding to the context data) and a wake instruction (the user distance detection device to send a wake up command to the processor (claim 6) suggests receiving a wake indication).
As per claim 3, Rothenbuhler teaches the at least one other device comprising a plurality of Internet of Things (IoT) devices (user detection device 120 and user mobile device 104, FIG. 1B are considered as IoT devices because they are smart sensing devices and are positioned around the surrounding area of the information handling device; [0010]).
As per claim 4, Rothenbuhler teaches the context data being processed by at least one of the at least one other device and a server associated with the at least one other device ([0019]).
As per claim 5, Rothenbuhler teaches the context data comprising position data for at least one user in a location associated with the information handling device ([0019], lines 3-12).  
As per claim 6, Rothenbuhler teaches performing the action comprising adjusting a characteristic of the information handling device responsive to the position data indicating that the at least one user is within a predetermined threshold distance of the information handling device (108, FIG. 1B is predetermined threshold distance; [0022], lines 11-13; [0023], lines 5-7 teaches delaying printing of print job until the user mobile device is within the threshold distance 108 – hence initiating printing of the print job (210, FIG. 2) responsive to the position data indicating that the at least one user is within a predetermined threshold distance of the printer; characteristic of printer is adjusted to initiating of the print job).  
As per claim 7, Rothenbuhler teaches the context data comprising identity data for at least one user in a location associated with the information handling device ([0022], lines 7-9).
As per claim 8, Rothenbuhler teaches performing the action comprising activating a security measure on the information handling device responsive to the identity data indicating that a non-authorized user is interacting with the information handling device (308, FIG. 3; [0035]).
As per claim 9, Rothenbuhler teaches the context data comprising activity data engaged in by at least one user in a location associated with the information handling device (304, FIG. 3 suggests context data comprising verification message; 312, FIG. 3 suggests context data comprising user selection from a print menu; verification message and user selection from a print menu are activity data engaged in by at least one user in a location associated with the printer).
As per claim 10, Rothenbuhler teaches performing the action comprising adjusting a characteristic of the information handling device responsive to the activity data indicating a type of activity engaged in by the at least one user (314, FIG. 3 teaches initiating printing of the print job according to user selection – hence suggests characteristic of printer being adjusted to initiating of the print job responsive to user selection).
As per claim 11, Rothenbuhler teaches an information handling device comprising a processor (102, FIG. 1A; 102, FIG. 1B) and a memory device that stores instructions that are executed by the processor (110, FIG. 1A; 110, FIG. 1B) to perform functions.  For the remaining limitations, see the rejection of claim 1 above with respect to corresponding limitations.
As per claims 12-15, the claims generally correspond to claims 2-5, and are rejected on the same bases.
As per claim 16, Rothenbuhler teaches performing the action comprising adjusting a characteristic of the information handling device responsive to the position data indicating that the at least one user is within a predetermined threshold distance of the information handling device (108, FIG. 1B is predetermined threshold distance; [0022], lines 11-13; [0023], lines 5-7 teaches delaying printing of print job until the user mobile device is within the threshold distance 108 – hence initiating printing of the print job (210, FIG. 2) responsive to the position data indicating that the at least one user is within a predetermined threshold distance of the printer; characteristic of printer is adjusted to initiating of the print job).  
As per claim 17, the claim generally corresponds to claim 7, and is rejected on the same basis.
As per claim 18, Rothenbuhler teaches performing the action comprising activating a security measure on the information handling device responsive to the identity data indicating that a non-authorized user is interacting with the information handling device (308, FIG. 3; [0035]).
As per claim 19, Rothenbuhler teaches the context data comprising activity data engaged in by at least one user in a location associated with the information handling device (312, FIG. 3 suggests context data comprising user selection from a print menu; user selection from a print menu is activity data engaged in by at least one user in a location associated with the printer) and performing the action comprising adjusting a characteristic of the information handling device responsive to the activity data indicating a type of activity engaged in by the at least one user (314, FIG. 3 teaches initiating printing of the print job according to user selection – hence suggests characteristic of printer being adjusted to initiating of the print job responsive to user selection).
As per claim 20, Rothenbuhler teaches a system (FIG. 1B), comprising:
a plurality of connected devices (device 120 and device 104, FIG. 1B) configured to transmit context data to an information handling device in a low power mode (context data are distances between a user and a printer; processor 102 track distances between a user and the printer over time (202, Fig. 2) suggests context data being transmitted by device 120 and device 104; printer may wake from a standby mode ([0009], line 5) suggests an information handling device in a low power mode; claimed information handling device is printer; standby mode is a low power mode), wherein the system is configured to:
gather context data using the plurality of connected devices ([0019]);
wake, responsive to the gathering, the information handling device from the low power mode (the user distance detection device to send a wake up command to the processor in response to the user’s presence being detected (claim 6) suggests waking the printer from the low power mode responsive to the user’s presence being detected; user’s presence being detected when mobile device is within range 106, FIG. 1B ([0022], lines 1-4) – hence context data being gathered when mobile device is within range 106); 
send the context data to the awoken information handling device (context data are distance information obtained by user detection device 120 and user mobile device 104, FIG. 1B; processor 102 track distances between a user and the printer over time (202, Fig. 2) suggests awoken information handling device receiving context data obtained by device 120 and device 104 – hence context data being sent to the awoken information handling device form device 120 and device 104); and
perform, using the information handling device, an action based on the sent context data (206, 208, 210 – FIG. 2 are actions being performed based on the sent context data; sent context data are received by the information handling system).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANH Q NGUYEN whose telephone number is (571)272-4154.  The examiner can normally be reached on M-F (10:30AM-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAWEED ABBASZADEH can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANH Q NGUYEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        TQN: May 8, 2021